DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents filed on June 21, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 and 20-23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by of BIRKLE (US 8,402,719).
In reference to claims 18 and 20-23, BIRKLE discloses an inflation and sealing assembly comprising: a web inflation and sealing machine 200; and a controller configured to determine (via RFID) a recipe (column 12 lines 47-67) that includes a ramp profile (preset limits) along which an operating parameter (tension) of the web inflation and sealing machine 200 is to be changed (increased or decreased) from a first value (tension for a first size cushion material) to a second value (tension of a second size cushion material), wherein the controller is operably connected to the web inflation and sealing machine to modify (per linear actuator 280) the operating parameter (tension) of the machine according to the determined ramp profile (column 

Allowance
Claims 1-17 are allowed.

Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that BIRKLE et al. fails to disclose a ramp profile including an increase from a first parameter value to a second value, nor a decrease from a first parameter value to a second parameter value.  However, column 12 lines 41-67 and  column 13 lines 1-6 of BIRKLE et al. discloses a controller configured to adjust a parameter profile of the inflation and sealing machine within preset limits of an established recipe.  Furthermore, column 13 lines 7-12 of BIRKLE et al. speaks to a variation in speed of element controlled by a motor of the inflation and sealing machine.   
To simplify issues, Examiner has removed the rejections in view of DAIGLE (US 2007/0251190); however, this is not a concession to Applicant’s arguments against the disclosure of DAIGLE as presented in the June 21, 2021 arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/
Primary Examiner, Art Unit 3721

May 22, 2018